DETAILED ACTION
	Claims 1, 3, 5-7, 13, 15, and 17-20 are currently pending. Claims 2, 4, 8-12, 14, and 16 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendments to claims 1 and 13 have overcome the objections. The objections to claims 1 and 13 have been withdrawn.

Response to Arguments
Applicant’s arguments, see the section titled “Rejection under 35 U.S.C. 112” on page 6 of the reply filed 07/01/2022, with respect to the rejections of claims 1, 3, 5-7, 13, 15, and 17-20 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  In light of the amendments to claims 1 and 13, the rejections of claims 1, 3, 5-7, 13, 15, and 17-20 under 35 U.S.C. 112(b) have been withdrawn.

Allowable Subject Matter
Claims 1, 3, 5-7, 13, 15, and 17-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, Uezu discloses a robot which is to be driven based on an external image (In paragraph [0037], Uezu discloses a robot apparatus 10 which uses update information generated by a control server 20 in accordance with images captured by cameras 61 and 62 to update control information for controlling operation of the robot apparatus 10; in fig. 3 and paragraph [0034], Uezu discloses that cameras 61 and 62 are located externally to the robot apparatus and capture “an image of the external appearance of the robot apparatus 10”), the robot comprising:
a communicator configured to communicate with external camera modules based on short-range wireless communication technology (In paragraph [0046], Uezu discloses that the robot apparatus 10 includes a wireless communication unit 14; in paragraph [0047], Uezu discloses that “the wireless communication unit 14, which is connected to the network 30 via the wireless LAN terminal 50, transmits and receives data to and from the control server 20”; in paragraph [0040], Uezu discloses that “the control server 20 may transmit image information of the robot apparatus 10, whose images are captured by the cameras 61 and 62, to the robot apparatus 10 as the update information”);
a plurality of sensors and/or an internal camera module configured to acquire driving related information at the time of driving the robot (In paragraph [0046], Uezu discloses that the robot apparatus 10 includes a detection unit 32; in paragraph [0049], Uezu discloses that “the detection unit 32 uses various sensors, such as a LRF, to detect an obstacle present around the robot apparatus 10, such as an object or a person, and determines the size of the obstacle, the distance to the obstacle, and the like”; see also paragraph [0086] where Uezu discloses that “a distance traveled by the robot apparatus 10 is estimated by using the number of rotations of a wheel of the robot apparatus 10”);
a driver configured to drive the robot (In paragraph [0046], Uezu discloses that the robot apparatus 10 includes a movement unit 16; in paragraph [0048], Uezu discloses that “the movement unit 16 is controlled by the controller 31 and moves the body of the robot apparatus 10”); and
a controller configured to control the driver (In paragraph [0046], Uezu discloses that the robot apparatus 10 includes a controller 31; in paragraph [0048], Uezu discloses that “the movement unit 16 is controlled by the controller 31”) based on external information received from the external camera modules and the driving related information (In paragraph [0040], Uezu discloses that “the control server 20 may transmit image information of the robot apparatus 10, whose images are captured by the cameras 61 and 62, to the robot apparatus 10 as the update information” and “in such a case, the robot apparatus 10 generates new control information in accordance with the image information received from the control server 20 and replaces the control information for performing autonomous operation with the generated control information”; in paragraph [0051], Uezu discloses that the controller 31 additionally references information detected by the detection unit 32; see also paragraph [0086] where “a control parameter set is generated from the odometry information and the information regarding the plurality of captured images of the robot apparatus 10” where the odometry information is the information regarding the distance traveled by the robot apparatus 10 or the like which is estimated by using the number of rotations of a wheel of the robot apparatus 10),
wherein the communicator is configured to receive first external information from a first external camera module among the external camera modules (In paragraph [0046], Uezu discloses that the robot apparatus 10 includes a wireless communication unit 14; in paragraph [0047], Uezu discloses that “the wireless communication unit 14, which is connected to the network 30 via the wireless LAN terminal 50, transmits and receives data to and from the control server 20”; in paragraph [0040], Uezu discloses that “the control server 20 may transmit image information of the robot apparatus 10, whose images are captured by the cameras 61 and 62, to the robot apparatus 10 as the update information”),
wherein the first external information includes first external images concerning the robot acquired by the first external camera modules (In paragraph [0040], Uezu discloses that “the control server 20 may transmit image information of the robot apparatus 10, whose images are captured by the cameras 61 and 62, to the robot apparatus 10 as the update information”),
wherein the controller is configured to control the driver to drive the robot based on the first external images and the driving related information (In paragraph [0040], Uezu discloses that “the control server 20 may transmit image information of the robot apparatus 10, whose images are captured by the cameras 61 and 62, to the robot apparatus 10 as the update information” and “in such a case, the robot apparatus 10 generates new control information in accordance with the image information received from the control server 20 and replaces the control information for performing autonomous operation with the generated control information”; in paragraph [0051], Uezu discloses that the controller 31 additionally references information detected by the detection unit 32; see also paragraph [0086] where “a control parameter set is generated from the odometry information and the information regarding the plurality of captured images of the robot apparatus 10” where the odometry information is the information regarding the distance traveled by the robot apparatus 10 or the like which is estimated by using the number of rotations of a wheel of the robot apparatus 10).

Bobda teaches wherein the first external information includes information on a guide of a moving path between a first position and a second position (In paragraph [0071], Bobda teaches that “based on the given map and the tracked coordinates the camera computes necessary steps to send the robot to the next camera” and “in the following step, a path from the robot's entry point to the exit point toward the chosen camera nodes is forwarded to the robot”),
wherein the first external camera module is installed in the first position and a second external camera module among the external camera modules is installed in the second position (In paragraph [0071], Bobda teaches that “based on the given map and the tracked coordinates the camera computes necessary steps to send the robot to the next camera” and “in the following step, a path from the robot's entry point to the exit point toward the chosen camera nodes is forwarded to the robot”; see also fig. 1 and paragraph [0040] where, in an example, truck 150 is routed from camera C1 to camera C6 via a path 160, where “each camera is responsible to route the truck in the zone that it covers and to avoid obstructions”; the examiner understands that there is at least a first camera at a first position and a second camera at a second position),
wherein the second external camera module is located closest to the first external camera module between the first external camera module and a preset destination (In paragraphs [0069]-[0071], Bobda teaches inter-camera routing in which the next intermediate stop of the robot is determined based on its final destination using a XY-routing algorithm, where the robot is first moved to align horizontally with the final destination, and then vertically; in paragraph [0071], Bobda teaches that “based on the given map and the tracked coordinates the camera computes necessary steps to send the robot to the next camera” and “in the following step, a path from the robot's entry point to the exit point toward the chosen camera nodes is forwarded to the robot” where “this is possible because the camera is aware of its position relative to the other cameras and uses regular dimension-ordering (XY-Routing)”; because of the use of the XY-routing algorithm, the examiner understands that the robot is always moved from at least a first position where the first camera module is installed (first camera coverage zone) to a second position where a second camera module is installed (second camera coverage zone) in a situation where the first camera coverage zone is not the final destination, where the second camera module is located closest to the first camera module between the first camera module and a preset destination (an intermediate destination representing horizontal alignment with a final destination, or the final destination)),
wherein the controller is configured to control the driver to drive the robot from the first position to the second position based on the information on the guide of the moving path (In paragraph [0071], Bobda teaches that “based on the given map and the tracked coordinates the camera computes necessary steps to send the robot to the next camera” and “in the following step, a path from the robot's entry point to the exit point toward the chosen camera nodes is forwarded to the robot”).

The combination of Uezu and Bobda does not explicitly disclose wherein, in case that the first external camera module is an external camera module located closest to a delivery point, the first external information further includes additional information which corresponds to an instruction for controlling an operation performed by the robot of putting the parcel into a parcel storage box that is placed at the delivery point, and 
wherein the controller is further configured to control the driver to put the parcel into the parcel storage box based on the additional information.

The closest prior art alone or in combination does not teach claim 1 in its entirety.
For example, McClure (US 4,779,203 A) teaches determining a mobile apparatus’s (robot’s) position and orientation via visual information (images) captured by a plurality of external cameras, and providing motion commands to wheels/legs for relocating its position and/or a moving a robot arm to perform a commanded task (driver) from column 3 line 52 to column 4 line 5. See also fig. 41c and column 25 lines 9-39 where McClure teaches that the robot performs a material transfer via a material transfer mechanism (robot arm) upon reaching its final destination after moving based on images captured from the external cameras. However, even in combination with Uezu and Bobda, McClure does not teach at least controlling the driver based on additional information corresponding to an instruction for controlling an operation performed by the robot of putting a parcel into a parcel storage box placed at a delivery point.
Menon (US 2020/0094997 A1) teaches that an external camera may be used to facilitate a robotic arm picking up an item and/or placing the item in a box. However, even in combination with Uezu, Bobda, and McClure, Menon does not teach at least wherein the additional information corresponding to an instruction for controlling an operation performed by the robot of putting a parcel into a parcel storage box placed at a delivery point is received from an external camera module closest to the delivery point.

Similar reasoning is applied to independent claim 13.

Therefore, independent claims 1 and 13, and corresponding dependent claims 3, 5-7, 15, and 17-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harrison Heflin whose telephone number is (571)272-5629. The examiner can normally be reached Monday - Friday, 9:30AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRISON HEFLIN/Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665